Whitaker, J.
This is an action brought by the plaintiffs against the defendant for negligence of the defendant in failing to furnish plaintiffs with accurate information regarding the delivery of certain goods shipped by the plaintiffs on the railroad of defendant and consigned to Koehn & Koehn, at Chicago, Ill. The foundation of plaintiffs’ claim is that on October 18, 1910, plaintiffs received notice from defendant that the goods in question had been delivered to the consignees, Koehn & Koehn, which notice was false and upon which notice plaintiffs relied; and that on March 14, 1911, defendant notified plaintiffs that the notice of October eighteenth was false. The goods were shipped by plaintiffs on defendant’s railroad on September 2, 1910, and the freight paid. They were consigned to Koehn & Koehn at Chicago. The consignees were notified by the defendant of the arrival of the goods on September 12, 1910, and they refused to receive the goods on the ground that they had not ordered them. The defendant gave plaintiffs notice that the consignees refused to receive the goods on October 1, 1910, whereupon,, plaintiffs notified the defendant that the goods had been specially ordered by the consignees and were their property and plaintiffs refused to give defendant any orders for their disposal. The plaintiffs, however, had notice from the consignees themselves as early as September thirteenth that the consignees would not receive the goods upon the ground that they had never ordered them and plaintiffs notified the consignees that if they did not accept the goods they would remain at the depot, that plaintiffs would not take them back and when the bill became due the plaintiffs would “ know what tó do,” and on September fifteenth the consignees advised the plaintiffs of the arrival of the goods and that the storage on them would begin on September tenth, and that the consignees declined to *146accept them. On September seventeenth, plaintiffs replied to the letter of the consignees and enclosed copies of the orders for the goods which they had received from the consignees and stating that the goods would remain at the depot subject to the consignees’ orders. This ended the correspondence between plaintiffs and consignees until January first, when plaintiffs sent a bill to consignees for the goods, which they refused to pay, and the plaintiffs put the matter in the hands of their lawyer for collection.
When the goods arrived at Chicago, the destination, in good order, within a proper time, and notice was given to the consignees who refused to receive them and the plaintiffs received due notice of such refusal, the contract of carriage by defendant was completed. It had done all it agreed to do and was in no way responsible for the refusal of the consignees to receive the goods. The defendant was then holding the goods, not as a carrier but as a bailee. Norfolk & Western R. Co. v. Stuart's Draft Milling Co., 109 Va. 184. The plaintiffs were relying upon their right to enforce their claim against the consignees when the bill for them became due on January 1, 1911, and were treating the goods as belonging to the consignees. Up to this time the defendant had performed all the terms and conditions of its contract with plaintiffs, and the plaintiffs were making no claim against the defendant. On October twelfth, the defendant received notice that the goods had been delivered to the consignees and so notified the plaintiffs. This information was false and was subsequently on March second following corrected.
The plaintiffs based no action upon this false notice. It in no way changed their rights or remedies, unless perhaps it induced them to delay their proceeding for a month against the consignees. This false notice was a gratuitous statement at most, made after all the *147rights and liabilities of the parties had become fixed. It did not create any new liability upon the part of the defendant who made it in good faith believing it to be true. I cannot see under the circumstances how it damaged the plaintiffs. The damage to the plaintiffs in no way arose from this notice. The damages were the result of the plaintiffs shipping goods to consignees who had not ordered them, as it was subsequently determined, and not by reason of this false notice. I do not think that this false notice constituted negligence inasmuch as at the time it was given the defendant owed no duty to the plaintiffs in respect thereto. The only duty the defendant owed the plaintiffs at this time was the use of ordinary care in keeping the goods safely in its storage warehouse. In Knox v. Eden Musee Co., 148 N. Y. 441, 461, the court say: “ To constitute actionable negligence there must not only be a violation of duty owing by one to another or to the public, but the injury must be the natural consequence of the alleged negligent act or one which might reasonably have been anticipated. ’ ’ Conceding, however, for the purpose of argument that the giving of this false notice was negligence, the damage to plaintiffs did not flow therefrom. It flowed from the actions of the plaintiffs themselves.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Lehman and Bijtjb, JJ., concur.
Judgment reversed and new trial ordered, with-costs to appellant to abide event.